DETAILED ACTION
This action is in response to the request for continuing examination received May 10, 2022. After consideration of applicant's amendments and/or remarks:
Claims 5-12, 15-17, 19-21, 23, and 29 rejected under 35 USC §112(d) as improper dependent claims.
Claims 5-12, 15-17, 19-21, 23, 29, and 37-40 rejected under 35 USC § 101 as directed to an abstract idea.
Claims 5-12, 15-17, 19-21, 23, 29, and 37-40 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-12, 15-17, 19-21, 23, and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 5 and 29 attempt to specify a further limitation to the subject matter of referenced claim 37. Claims 6-12, 15-17, 19-21, and 23 attempt to specify a further limitation to the subject matter of referenced claim 5 (which further references claim 37). 35 USC § 112(d) states that a dependent claim "shall contain a reference to a claim previously set forth." Claim 37 is not previously set forth in regards to claims 5-12, 15-17, 19-21, 23, and 29. In short, a dependent claim must refer to a preceding claim and cannot refer to a subsequently numbered claim. Accordingly, the claims at issue are improper dependent claims are rejected under 35 USC § 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 37-40, 5-12, 15-17, 19-21, 23, 29, and 37-401 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 37-39
	[Step 1] Claims 37-39 recite a method, system, and medium comprising or executing steps of (1) receiving commands defining a type of research study application, (2) receiving commands for a consent task comprising consent parameters, (3) receiving commands for an eligibility task comprising eligibility parameters, (4) receiving commands defining survey questions, and (5) generating a research study application.
	[Step 2A – Prong One] The process recited in claims 1 and 11 are directed to an abstract idea. The recited limitations (1), (2), (3), and (4) are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity including "commercial and legal interactions (including agreements in the form of contracts)" and/or "managing … interactions between people."  MPEP 2106.04(a)(II). The steps of (1), (2), (3), and (4) are all drawn to the concept of receiving information for generating a research study survey. Authoring and completing this survey is analogous to a commercial or legal interaction; mainly the interaction of legally entering an agreement to participate in a research study. The survey comprises eligibility and consent tasks, which are analogous to a contractual relationship. See MPEP 2106.04(a)(II)(B). Further, the recited steps of receiving information are accomplished without a computer by a human authoring questions for a research study survey on paper.
	[Step 2A – Prong Two] Claims 37-40 do not recite additional elements that integrate the judicial exception into a practical application. Step (5) generating the research study application to be transmitted to a plurality of patients is drawn to the well understood, routine, and conventional activity of "[s]toring and retrieving information in memory." See MPEP 2106.05(d)(II)(iv). The recitation of displaying a graphical user interface and receiving information via the graphical user interface merely applies the abstract idea to generic computer components. The recitation of applying the process on generic computer components (e.g. processor, storage device, non-transitory computer-readable medium) does not integrate the judicial exception into a practical application. See MPEP 2106.04(d)(I).
	[Step 2B] Claims 37-39 do not recite a combination of elements that amount to significantly more than the judicial exception itself. The recited limitations of (1), (2), (3), (4), and (5) are a commercial or legal interaction, under its broadest reasonable interpretation, merely performs a mental process in a computer environment. See MPEP 2106.04(a)(2)(III)(C). Accordingly, "a claim whose entire scope can be performed mentally, cannot be said to improve computer technology." See MPEP 2106.05(a)(I). Further, "claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible." See MPEP 2106.05(f).

Claim 40
	Claim 40 is drawn to determining eligibility of a patient based on answers to the survey. Determining eligibility of a patient for a research study is also analogous to a commercial or legal interaction; mainly the interaction of legally entering an agreement to participate in a research study. Accordingly, the limitations of claim 40 are also drawn to an abstract idea.

Claims 5-12, 15-17, 19-21, and 23
	Claims 5-12, 15-17, 19-21, 23, and 29 are drawn to different formats of questions and answers for inclusion in the survey. These limitations are drawn to insignificant extra-solution activity, because they are drawn to "selecting a particular … type of data to be manipulated." See MPEP 2106.05(g)(3).

Claim 29
	Claim 29 is drawn to the survey being a mobile application or web-based application. This additional element generally links the use of the judicial exception to a particular technological environment or field of use, e.g. limiting the abstract idea to a mobile device or web browser. This field of use limitation does not integrate the judicial exception into a practical application, nor does it recite significantly more than a judicial exception. See MPEP 2106.05(h).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-40 and 292 are rejected under 35 U.S.C. 103 as being unpatentable over Bleile et al., U.S. PG-Publication No. 2014/0272902 A1, in view of Graiver et al., U.S. PG-Publication No. 2018/0046780 A1, further in view of Nag, U.S. PG-Publication No. 2016/0267238 A1.

Claim 37
	Bleile discloses a method for generating a research study application. [FUNCTIONAL LANGUAGE: INTENDED USE— The preamble recites an intention for using the method with the intended use of a "research study." When the body of a claim sets forth all limitations of the claimed invention and the preamble merely states the purpose or intended use of the invention, "then the preamble is not considered a limitation and is of no significance to claim construction." Statements in the preamble reciting the purpose of intended use of a claimed invention are evaluated by determining "whether the recited purpose of intended use results in a structural difference . . . between the claimed invention and the prior art." MPEP 2111.02(II). The body of the claim does not recite structure specific to a "research study," because the recited limitations are applicable to all generic survey generation applications. Thus, the intended use of a "research study" recited in the preamble is not considered a limitation and is of no significance to claim construction.] Bleile discloses "a system and method for generating and distributing a survey." Bleile, ¶ 4. A "survey generation application 26" is used "to generate a survey 30 having questions … and requesting inputs in response thereto." Id. at ¶ 17. In one embodiment, survey 30 is downloaded from a server to a client web browser, wherein "the survey 30 is decompressed with a canvas object and evaluated as a JavaScript sequence that conventional browsers can execute." Id. at ¶ 28. Accordingly, survey 30 is a browser executable application comprising a JavaScript sequence.
	Bleile discloses the method comprising: presenting, on a display screen, one or more graphical user interfaces. Survey generation application 26 implements a "user interface 13" enabling a survey designer "to create and edit a survey 30." User interface 13 includes a "projects interface 46" comprising "a working pane 60 for viewing and/or editing … survey components 58" and a "data entry pane 66 which permits the survey designer to input parameters 68 associated with [a] selected survey component template 64." Id. at ¶¶ 18-20; FIG. 2.
	Bleile discloses receiving, via the one or more graphical user interfaces, consent commands for a consent task, wherein the consent commands define patient consent parameters for the research study application. [NON-FUNCTIONAL DESCRIPTIVE MATERIAL— The limitations referring to "consent," "patient consent," and "research study" have no patentable weight, because they are directed to non-functional descriptive material. These limitations merely convey the meaning of 'commands for a task, wherein the commands define parameters for the application' to a human reader independent of the computer-implemented method. There is no functional relationship between the claimed method and the "commands" because the functional programming of the method does not change based on what the "commands" represent; these limitations merely describe the data being processed to a human reader. See MPEP 2111.05.] Bleile discloses that user interface 13 includes a "projects interface 46" comprising "a working pane 60 for viewing and/or editing … survey components 58, a repository pane 62 including a plurality of survey component templates 64, and a data entry pane 66 which permits the survey designer to input parameters 68 associated with the selected survey component template 64." Id. at ¶ 20. Data entry pane 66 enables the survey designer "to enter a desired list of answers to [a] multiple choice question," and "may enter whether an answer to the question is required or not." Id. at ¶ 26. Figure 2 illustrates date entry pane 66, wherein the pane comprises editable question field 90, editable answer field 92, and editable requirements field 94 for receiving commands for editing parameters associated with the survey application.
	Bleile discloses receiving, via the one or more graphical user interfaces, eligibility commands for an eligibility task, wherein the eligibility commands define patient eligibility parameters for the research study application. [NON-FUNCTIONAL DESCRIPTIVE MATERIAL— The limitations referring to "eligibility," "patient eligibility," and "research study" have no patentable weight, because they are directed to non-functional descriptive material. These limitations merely convey the meaning of 'commands for a task, wherein the commands define parameters for the application' to a human reader independent of the computer-implemented method. There is no functional relationship between the claimed method and the "commands" because the functional programming of the method does not change based on what the "commands" represent; these limitations merely describe the data being processed to a human reader. See MPEP 2111.05.] Bleile that user interface 13 includes a "projects interface 46" comprising "a working pane 60 for viewing and/or editing … survey components 58, a repository pane 62 including a plurality of survey component templates 64, and a data entry pane 66 which permits the survey designer to input parameters 68 associated with the selected survey component template 64." Id. at ¶ 20. Data entry pane 66 enables the survey designer "to enter a desired list of answers to [a] multiple choice question," and "may enter whether an answer to the question is required or not." Id. at ¶ 26. Figure 2 illustrates date entry pane 66, wherein the pane comprises editable question field 90, editable answer field 92, and editable requirements field 94 for receiving commands for editing parameters associated with the survey application.
	Bleile discloses receiving, via the one or more graphical user interfaces, survey commands that define one or more surveys with questions related to the type of the research study application. [NON-FUNCTIONAL DESCRIPTIVE MATERIAL— The limitations referring to "research study" have no patentable weight, because they are directed to non-functional descriptive material. These limitations merely convey the meaning of 'survey commands that define one or more surveys with questions related to the type of application' to a human reader independent of the computer-implemented method. There is no functional relationship between the claimed method and the "commands" because the functional programming of the method does not change based on what the "commands" represent; these limitations merely describe the data being processed to a human reader. See MPEP 2111.05.] Bleile discloses generating a survey 30 using "survey components 58" based on templates 64 that "each represent a generic type or class of survey questions." The type of questions include "single selection type," "multiple selection type," "carousel type question, a ranking type question, a slider type question, a keyboard type question, or a location type question." Id. at ¶ 25. A survey designer may "drag and drop [a] selected template 64 into the working pane 60 causing the corresponding survey component 68 to be added to the survey 30." Id. at ¶ 27. 
	Bleile discloses generating the research study application to be transmitted to a plurality of patients that participate in a research study. [FUNCTIONAL LANGUAGE: INTENDED USE— This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is a step of 'generating the application. The recitation of an intention for using the application "to be transmitted to a plurality of patients that participate in a research study" has no patentable weight because it merely states an intended use for the application. See MPEP 2111.04. Examiner suggests explicitly reciting a step of "transmitting the survey" in order to give this limitation patentable weight.] Bleile discloses an embodiment wherein survey 30 is downloaded from a server to a client web browser,  and "the survey 30 is decompressed with a canvas object and evaluated as a JavaScript sequence that conventional browsers can execute." Id. at ¶ 28. Further, Bleile discloses that the survey is sent to a plurality of respondents: "home interface 42 … provides the survey designer with general information about the current surveys 30 such as a number of responses collected for each of the current surveys." Id. at ¶ 19.
	Bleile discloses wherein the … application includes (1) a … portion that requires … input for the … parameters, (2) a[] … portion that requires … input for the … parameters, and (3) one or more survey portions that require … survey input for the one or more defined surveys. Bleile discloses that survey 30 comprises "questions … and requesting inputs in response thereto." Id. at ¶ 17. For example, a template 64 may identify "a single selection type question requiring only a single input or response from [a] respondent 77 to the survey 30" or "a multiple selection type question requiring multiple responses from the respondent 77." Id. at ¶ 25.
	Bleile does not expressly disclose receiving, via the one or more graphical user interfaces, research study commands defining a type of the research study application; receiving, via the one or more graphical user interfaces, survey commands that define one or more surveys with questions related to the type of the research study application; and wherein the research study application includes (1) a consent portion that requires patient consent input for the patient consent parameters, (2) an eligibility portion that requires patient eligibility input for the patient eligibility parameters, and (3) one or more survey portions that require patient survey input for the one or more defined surveys.
	Graiver discloses receiving, via the one or more graphical user interfaces, research study commands defining a type of the research study application. [NON-FUNCTIONAL DESCRIPTIVE MATERIAL— The limitations referring to a "research study" have no patentable weight, because they are directed to non-functional descriptive material. These limitations merely convey the meaning of 'commands defining a type of application' to a human reader independent of the computer-implemented method. There is no functional relationship between the claimed method and the "commands" because the functional programming of the method does not change based on what the "commands" represent; these limitations merely describe the data being processed to a human reader. See MPEP 2111.05.] Graiver discloses a "method for determining clinical trial suitability … comprising the step of using answers to questions generated by a … clinical trial matching system." Graiver, ¶ 13. Questions are generated "in compliance with the requirements of an independent review board, based on data input by a trial sponsor," wherein "a trial sponsor uses a content management system to define the trial eligibility criteria." Id. at ¶¶ 41-42. The method comprises a web-based tool called "BRIDGE" that "allows clinical sponsors to edit or update information about their clinical trial." Id. at ¶¶ 137; 140. The BRIDGE tool enables a trial sponsor to "enter in free text a title and purpose for the study" (i.e. the type of research study). Id. at ¶ 146; FIG. 8.
	Graiver discloses receiving, via the one or more graphical user interfaces, survey commands that define one or more surveys with questions related to the type of the research study application. The BRIDGE tool enables a trial sponsor to "edit information related to the study design of its clinical trial," "edit information related to patient logistics," "select the procedures involved in the trial," and "select information specifically related to screening, treatment and follow up." Id. at ¶¶ 142-143; FIGS. 4-5. 
	Graiver discloses wherein the research study application includes … (2) an eligibility portion that requires patient eligibility input for the patient eligibility parameters. The BRIDGE tool enables a trial sponsor to "add custom criteria," "information relevant to the patient for the purpose of improving patient engagement by taking into account suitability for a trial," "add additional information, such as for example missing eligibility criteria." Id. at ¶¶ 147-153. Figure 10 illustrates "a study page with a summary of eligibility with inclusion criteria and exclusion criteria" (i.e. patient eligibility parameters) associated with a trial (i.e. research study). Id. at ¶ 154.
	Graiver discloses (3) one or more survey portions that require patient survey input for the one or more defined surveys. Graiver discloses that "[e]ach criterion, Inclusion or Exclusion, can be broken down into a number of propositions, such as 'the patient is at least 18 years of age' or 'the patient must not have cancer.'" Id. at ¶ 184; See Also ¶ 354 ("patient answers questions presented in the UI"). Graiver discloses that "eligibility criteria may be assumed to be simple Boolean functions of the patient's present condition" and "a set of trials for which the patient is compatible are then determined by asking a series of questions." Id. at ¶ 402.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the survey generation method of Bleile to incorporate research study type and eligibility questions as taught by Graiver. One of ordinary skill in the art would be motivated to integrate research study type and eligibility questions into Bleile, with a reasonable expectation of success, to enable "frictionless adoption by trial sponsors and provide[] the most accurate and patent-centric trial eligibility guidance" in order to "maximi[ze] liquidity and trial participation rates." See Graiver, ¶ 12.
	Bleile-Graiver does not expressly disclose wherein the research study application includes (1) a consent portion that requires patient consent input for the patient consent parameters.
	Nag discloses wherein the research study application includes (1) a consent portion that requires patient consent input for the patient consent parameters. Nag discloses "a method for facilitating health research" comprising steps of "receiving … one or more modules relating to a health research study," "displaying … a user instruction based on a respective module," "receiving an input … in response to the instruction," and :outputting to a third party health researcher the input associated with the instruction of the one or more module for use in health research relating to the study." Nag, ¶ 7. Modules include "third party modules by another entity, such [as] a third-party researcher" and are "configured in various different types" including "a survey module, an activity or task module," or "an informed consent module." Id. at ¶ 10. The consent module displays "information corresponding to a consent document associated with the research study" and a "consent review step." The consent review step includes "displaying information regarding consent for the research study" and "displaying a consent form such that the input received … is indicative consent of the user to participate in the study." Id. at ¶ 12; See Also ¶ 54 ("a consent form is displayed to the user and a signature requested"); ¶¶ 69-77 ("one can construct a task containing … a consent review step"); FIGS. 6K-6O.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the research study survey generation method of Bleile-Graiver to incorporate a consent portion as taught by Nag. One of ordinary skill in the art would be motivated to integrate a consent portion into Bleile-Graiver, with a reasonable expectation of success, in order to enable a research to "ensure that each participant is fully informed about the nature of the study, and obtain signed consent to participate." See Nag, ¶ 69.

Claim 38
	Claim 38 recites a system configured to perform the steps of the method recited in claim 37. Accordingly, claim 38 is rejected as indicated in the rejection of claim 37.

Claim 39
	Claim 39 recites a medium storing instructions for performing the steps of the method recited in claim 37. Accordingly, claim 39 is rejected as indicated in the rejection of claim 37.

Claim 40
	Graiver discloses determining that a selected patient is eligible to participate in the one or more survey portions of the research study application based on a determination that the patient consent input and/or the patient eligibility input are first particular values or information; and determining that the selected patient is ineligible to participate in the one or more survey portions of the research study application based on a determination that the patient consent input and/or the patient eligibility input are not the first particular values or information. Graiver discloses a "method for determining clinical trial eligibility by using answers to a … clinical trial matching process." Graiver, ¶ 58. Graiver discloses particular values of information for determining eligibility: inclusion criteria comprising "requirements which an applicant must have, do, or be in order to be accepted into [a] trial" and exclusion criteria comprising "requirements which an applicant must not have, do, or be in order to be accepted into a trial." Id. at ¶¶ 175-183. Given eligibility criteria and patient information "obtained by … asking a series of questions via a web UI," it is "desirable to determine automatically whether the patient is eligible for any of the trials." Id. at ¶¶ 347-349. For a particular trial, the method discovers "a percentage of the population that might be suitable for a trial … due to the fact that to be ineligible for a trial only a single criterion has to fail, whereas to be eligible for a trial all of the criteria have to be satisfied." Id. at ¶ 395.

Claim 29
	Bleile discloses wherein the research study application is one of a mobile application, a web-based application, and a Health Insurance Portability and Accountability Act (HIPAA) compliant application that is accessible via a patient computing device. [NON-FUNCTIONAL DESCRIPTIVE MATERIAL— The limitations referring to "a Health Insurance Portability and Accountability Act (HIPAA) compliant application" have no patentable weight, because they are directed to non-functional descriptive material. These limitations merely convey the meaning of the 'application' to a human reader independent of the computer-implemented method. There is no functional relationship between the claimed method and a "HIPAA compliant application" because the functional programming of the method does not change based on whether the content of the application is HIPAA compliant or not; these limitations merely describe the data being processed to a human reader. See MPEP 2111.05.] Bleile discloses a "survey generation application 26" is used "to generate a survey 30 having questions … and requesting inputs in response thereto." Bleile, ¶ 17. In one embodiment, survey 30 is downloaded from a server to a client web browser, wherein "the survey 30 is decompressed with a canvas object and evaluated as a JavaScript sequence that conventional browsers can execute." Id. at ¶ 28. Accordingly, survey 30 is a browser executable application (i.e. web-based application) comprising a JavaScript sequence. Further, Bleile discloses that the survey 30 is displayed on a variety of client devices including "a mobile or smart phone." Id. at ¶ 22.


Claims 5-12, 15-17, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bleile, in view of Graiver, further in view of Nag, further in view of Behar et al., U.S. PG-Publication No. 2008/0036784 A1, further in view of Du et al., U.S. PG-Publication No. 2014/0278788 A1, further in view of Simpson, U.S. PG-Publication No. 2013/0173688 A1.

Claim 5
	Behar discloses "a system for automating the development of computer-administered questionnaires." Behar, ¶ 1. The system comprises a "researcher-configurable field protocol design software application" that enables a researcher to design a research questionnaire for execution on a research participant's mobile computing device. The software enables researchers to set "self-monitoring . . . field protocols" and provides the "flexibility to construct the content for each of the items in the questionnaire and select from a range of response types." Id. at ¶¶ 6-8. A field-protocol is defined as "a series of questionnaires, prompts, information presentations, data collection field, alerts and other items used by participants in a self-monitored clinical trial." Id. at ¶ 27. Behar recites a claim to a method for "automatically converting" questionnaire data into "a data format compatible with a device used by . . . study participants." Id. at clm.18.
	Behar discloses receiving, via the one or more graphical user interfaces, a selection of a step type to define a particular survey of the one or more surveys, wherein the step type is one of a Boolean step type . . . a Date/Time step type . . . an Integer Scale step type, an Instruction step type . . . a Numeric step type, a Text step type, a Text Choice step type, a Text Scale step type . . . a Time of Day step type, and a Value Picker step type. Behar discloses that "[q]uestionnaires may be tailored or generated using the node palette 22 in which the user drags and drops the desire node 28 . . . into screen box 19 for assembling a questionnaire." Behar, ¶ 28; fig.2. Each node is "linked to an electronic template," wherein the template is "an operation in a questionnaire." Id. at ¶ 34.
	Behar discloses a Boolean step type. Id. at ¶ 33 (palette 22 in Fig. 2 includes a binary questionnaire operation); ¶ 34 ("templates for inputting by a research participant information in a binary node"); ¶ 36 ("binary selection to indicate that a medication has been taken").
	Behar discloses a Date/Time step type. Id. at ¶ 33 (palette 22 in Fig. 2 includes a time/date questionnaire operation); ¶ 34 ("template for selecting a date and/or time for an event"); ¶ 36 ("time or date value when medication has been taken").
	Behar discloses an Integer Scale step type. Id. at ¶ 33 (palette 22 in Fig. 2 includes an integer scale questionnaire operation); ¶ 34 ("an integer rating scale"); ¶ 36 ("present the participant with a scale to enter information regarding a degree of a symptom or well-being").
	Behar discloses an Instruction step type. Id. at ¶ 33 (palette 22 in Fig. 2 includes an instructions questionnaire operation); ¶ 36 (a researcher enters text instruction to be given to a research participant and the "instructions operation formats the instructions for display").
	Behar discloses a Numeric step type. Id. at ¶ 33 (palette 22 in Fig. 2 includes a numeric questionnaire operation); ¶ 34 (numeric data entry, e.g. "how long did you exercise"); ¶ 36 ("enter text or numeric values, such as the dosage of medication").
	Behar discloses a Text step type. Id. at ¶ 33 (palette 22 in Fig. 2 includes a text questionnaire operation); ¶ 36 ("enter text or numeric values, such as the dosage of medication").
	Behar discloses a Text Choice step type. Id. at ¶ 33 (palette 22 in Fig. 2 includes a multiple choice questionnaire operation); ¶ 34 ("multiple choice input template"); ¶ 36 (choose between "multiple choices, such as side effects of a medication").
	Behar discloses a Time of Day step type. Id. at ¶ 33 (palette 22 in Fig. 2 includes a time/date questionnaire operation); ¶ 34 ("template for selecting a date and/or time for an event"); ¶ 36 ("time or date value when medication has been taken").
	Behar discloses a Value Picker step type. Id. at ¶ 33 (palette 22 in Fig. 2 includes a numeric questionnaire operation); ¶ 34 (numeric data entry, e.g. "how long did you exercise"); ¶ 36 ("enter text or numeric values, such as the dosage of medication").
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the research study survey generation method of Bleile-Graiver-Nag to incorporate different question response types as taught by Behar. One of ordinary skill in the art would be motivated to integrate the different question response types into Bleile-Graiver-Nag, with a reasonable expectation of success, in order to give a researcher flexibility "to define each questionnaire item," with "no greater difficulty than the researchers would experience defining a paper-based system." See Behar, ¶ 7.
	Behar does not expressly disclose a Completion step type, a Continuous Scale step type, an Email step type, an Image Choice step type, and a Location step type. However, Du discloses a "method to enable real-time engagement" with users comprising a step of "performing a survey phase comprising receiving submitted feedback" from the users. Du, ¶ 6. The method is implemented by an enterprise system 100 comprising a feedback collection system 121 performing tasks including "generation of surveys" and "selection of survey questions tailored to various criteria." Further, feedback collection system 121 "transmits data to customer device(s) . . . to generate user interfaces (UI) and survey data," i.e. data to generate a research study application. Id. at ¶¶ 36-38.
	Du discloses wherein the step type is one of a Completion step type. Du discloses an embodiment wherein "the customer completes the survey" and "is then taken to a summary page," wherein "the summary page can contain a thank you message" to the user. Id. at ¶ 84. Accordingly, the summary page indicates to the user that the survey is completed.
	Du discloses wherein the step type is one of a Continuous Scale step type. Du discloses that options to respond to a survey question include "a slider." Id. at ¶¶ 48; 53.
	Du discloses wherein the step type is one of an Email step type. Du discloses an embodiment wherein the survey starts with a welcome page wherein the user "enters his or her contact information such as his email address." Id. at ¶ 44.
	Du discloses wherein the step type is one of an Image Choice step type. Figure 4 illustrates an example survey question wherein the options to respond comprise a choice between a thumbs up image (405) and a thumbs down image (406). Id. at ¶ 49.
	Du discloses wherein the step type is one of a Location step type. Du discloses an embodiment wherein the survey comprises "a query which allows the customer to select the location," wherein the user "is assisted in his or her location selection using . . . Global Positioning Satellite (GPS) . . . data." Id. at ¶ 80.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the survey generation method of Bleile-Graiver-Nag-Behar to incorporate the tailored survey question types taught by Du. One of ordinary skill in the art would be motivated to integrate the tailored survey question types into Bleile-Graiver-Nag-Behar, with a reasonable expectation of success, in order to enhance user engagement by tailoring the survey using interactive text and interactive graphic suitable for mobile device application input (e.g. touch screen, GPS). See Du, ¶¶ 53-54; 80; 95.
	Behar discloses tailoring the research study application by providing an input box configured to receive a time of day. Behar, ¶ 33 (palette 22 in Fig. 2 includes a time/date questionnaire operation); ¶ 34 ("template for selecting a date and/or time for an event"); ¶ 36 ("time or date value when medication has been taken"). Behar discloses tailoring the research study application to receive a numerical value. However, Behar does not expressly disclose receiving a numerical value representative of a Time Interval step type. 
	Simpson discloses an Embedded Survey and Analytics Server (ESAS) 118 that "stores a list of survey questions and corresponding answers that are presented to a user or respondent on [a] client system 150." Simpson, ¶¶ 23; 28. ESAS 118 comprises a Question Selection Module (QSM) 166 including logic for "providing a client with questions relevant to a particular requested topic" and "satisfying any intra-questions requirements." Id. at ¶ 31. 
	Simpson discloses wherein the step type is one of a Time Interval step type. Simpson discloses that in the survey a "selection of one question may be dependent upon a particular answer to a different question." Simpson describes an example of "posing the question 'the length of time I've had sleep problems'" is presented upon a positive response to a question asking if the user has had sleep problems. Id., emphasis added.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the survey generation using branching logic of Bleile-Graiver-Nag-Behar-Du to incorporate a question asking for a length of time as taught by Simpson. One of ordinary skill in the art would be motivated to integrate a question asking for a length of time into Bleile-Graiver-Nag-Behar-Du, with a reasonable expectation of success, in order to use branching survey questions to obtain time interval information to further define a previous response (i.e. satisfy any intra-question requirements). See Simpson, ¶ 31.

Claim 6
	Behar discloses wherein the selection of the Boolean step type generates a user query and a first and second answer for the user query when the research study application executes on a patient computing device. Behar discloses that "[q]uestionnaires may be tailored or generated using the node palette 22 in which the user drags and drops the desire node 28 . . . into screen box 19 for assembling a questionnaire." Behar, ¶ 28; fig.2. Each node is "linked to an electronic template," wherein the template is "an operation in a questionnaire." Id. at ¶ 34. Behar discloses a Boolean template. Id. at ¶ 33 (palette 22 in Fig. 2 includes a binary questionnaire operation); ¶ 34 ("templates for inputting by a research participant information in a binary node"); ¶ 36 ("binary selection to indicate that a medication has been taken").

Claim 7
	Du discloses wherein the Completion step type generates an indication configured to be displayed on a patient computing device, that the particular survey of the research study application is completed when the research study application executes on the patient computing device. Du discloses a "method to enable real-time engagement" with users comprising a step of "performing a survey phase comprising receiving submitted feedback" from the users. Du, ¶ 6. The method is implemented by an enterprise system 100 comprising a feedback collection system 121 performing tasks including "generation of surveys" and "selection of survey questions tailored to various criteria." Further, feedback collection system 121 "transmits data to customer device(s) . . . to generate user interfaces (UI) and survey data," i.e. data to generate a research study application. Id. at ¶¶ 36-38. Du discloses wherein tailoring the research study application comprises including a step type of Completion. Du discloses an embodiment wherein "the customer completes the survey" and "is then taken to a summary page," wherein "the summary page can contain a thank you message" to the user. Id. at ¶ 84. Accordingly, the summary page indicates to the user that the survey is completed.

Claim 8
	Du discloses wherein the Continuous Scale step type generates (1) a user query when the research study application executes on a patient computing device and (2) a graphical scale from a beginning value to an ending value, wherein the graphical scale is configured to be adjusted between and including the beginning value and the ending value when the research study application executes on the patient computing device. Du discloses wherein tailoring the research study application comprises including a step type of Continuous Scale. Du discloses that options to respond to a survey question include "a slider." Du, ¶¶ 48; 53.

Claim 9
	Behar discloses wherein the selection of the Email step type generates an e-mail input box that is configured [to] receive a valid email address when the research study application executes on a patient computing device. Behar discloses a Date/Time template. Behar, ¶ 33 (palette 22 in Fig. 2 includes a time/date questionnaire operation); ¶ 34 ("template for selecting a date and/or time for an event"); ¶ 36 ("time or date value when medication has been taken").

Claim 10
	Du discloses wherein the selection of the Email step type generates an e-mail input box that is configured [to] receive a valid email address when the research study application executes on a patient computing device. Du discloses an embodiment wherein the survey starts with a welcome page wherein the user "enters his or her contact information such as his email address." Du, ¶ 44.

Claim 11
	Du discloses wherein the selection of the Image step type generates a user query and one or more images that are associated with one or more proposed responses to the user query when the research study application executes on a patient computing device. Figure 4 illustrates an example survey question wherein the options to respond comprise a choice between a thumbs up image (405) and a thumbs down image (406). Du, ¶ 49.
	
Claim 12
	Du discloses wherein the selection of the Location step type generates, when the research study application executes on a patient computing device, a user query and determines a user location in response to a particular response to the user query received on [the] patient computing device, wherein the user location is determined based on at least one of a global positioning service or received user location input. Du discloses an embodiment wherein the survey comprises "a query which allows the customer to select the location," wherein the user "is assisted in his or her location selection using . . . Global Positioning Satellite (GPS) . . . data." Du, ¶ 80.

Claim 15
	Behar discloses wherein the selection of the Integer Scale step type generates a user query and a plurality of selectable integers to response to the user query when the research study application executes on a patient computing device. Behar discloses an Integer Scale template. Behar, ¶ 33 (palette 22 in Fig. 2 includes an integer scale questionnaire operation); ¶ 34 ("an integer rating scale"); ¶ 36 ("present the participant with a scale to enter information regarding a degree of a symptom or well-being").

Claim 16
	Behar discloses wherein the selection of the Instruction step type generates one or more instructions to be performed by a patient when the research study application executes on a patient computing device. Behar discloses an Instruction template. Behar, ¶ 33 (palette 22 in Fig. 2 includes an instructions questionnaire operation); ¶ 36 (a researcher enters text instruction to be given to a research participant and the "instructions operation formats the instructions for display").

Claim 17
	Behar discloses wherein the selection of the Numeric step type generates a user query and a number input box configured to receive a numerical value for a response to the user query when the research study application executes on a patient computing device. Behar discloses a Numeric template. Behar, ¶ 33 (palette 22 in Fig. 2 includes a numeric questionnaire operation); ¶ 34 (numeric data entry, e.g. "how long did you exercise"); ¶ 36 ("enter text or numeric values, such as the dosage of medication").

Claim 19
	Behar discloses wherein the selection of the Text Choice step type generates a user query and two or more proposed, text based responses for responding to the user query when the research study application executes on a patient computing device. Behar discloses a Text Choice template. Behar, ¶ 33 (palette 22 in Fig. 2 includes a multiple choice questionnaire operation); ¶ 34 ("multiple choice input template"); ¶ 36 (choose between "multiple choices, such as side effects of a medication").

Claim 20
	Behar discloses wherein the selection of the Text Scale step type generates a user query and a scale with selected text-based options for responding to the user query when the research study application executes on a patient computing device. Behar discloses a Text Scale template. Behar, ¶ 34 ("e.g., a 1 to 10 rating of wellness with 'feeling good' on one end of the scale and 'feeling lousy' on the other end of the scale," wherein "feeling good" and "feeling lousy" are text based options).

Claim 21
	Behar, in view of Simpson, suggests wherein selection of the Time Interval step type generates a user query and a length of time input box configured to receive a length of time for responding to the user query when the research study application executes on a patient computing device. Behar discloses tailoring the research study application by providing an input box configured to receive a time of day. Behar, ¶ 33 (palette 22 in Fig. 2 includes a time/date questionnaire operation); ¶ 34 ("template for selecting a date and/or time for an event"); ¶ 36 ("time or date value when medication has been taken"). Further, Behar discloses tailoring the research study application to receive a numerical value. However, Behar does not expressly disclose receiving a numerical value representative of a Time Interval. 
	Simpson discloses an Embedded Survey and Analytics Server (ESAS) 118 that "stores a list of survey questions and corresponding answers that are presented to a user or respondent on [a] client system 150." Simpson, ¶¶ 23; 28. ESAS 118 comprises a Question Selection Module (QSM) 166 including logic for "providing a client with questions relevant to a particular requested topic" and "satisfying any intra-questions requirements." Id. at ¶ 31. 
	Simpson discloses wherein tailoring the research study application comprises including a query for a Time Interval. Simpson discloses that in the survey a "selection of one question may be dependent upon a particular answer to a different question." Simpson describes an example of "posing the question 'the length of time I've had sleep problems'" is presented upon a positive response to a question asking if the user has had sleep problems. Id., emphasis added.

Claim 23
	Behar discloses wherein the selection of the Value Picker step type generates a user query and a plurality of graphical values that are selectable for responding to the user query when the research study application executes on a patient computing device. Behar discloses a Value Picker template. Behar, ¶ 33 (palette 22 in Fig. 2 includes a numeric questionnaire operation); ¶ 34 (numeric data entry, e.g. "how long did you exercise"); ¶ 36 ("enter text or numeric values, such as the dosage of medication").


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        August 13, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rejection of claims 5-12, 15-17, 19-21, 23, and 29 are presented after claims 37-40 because claims 5-12, 15-17, 19-21, 23, and 29 improperly depend on claim 37.
        
        2 Rejection of claim 29 is presented after claims 37-40 because claim 29 improperly depends on claim 37.